DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 December 2020 has been entered.

Response to Amendment/Arguments
Previously, claim 7 was cancelled. The present response has amended claims 1, 15, and 19 and cancelled claims 2, 3 and 14. Thus, claims 1, 4-6, 8-13, and 15-19 are pending and considered in this Office action.

Applicant’s arguments with respect to the negative electrode of Shangde are not persuasive. Applicant states the negative electrode is only graphite and that the rejection seeks to modify the electrode with components not taught by the prior art. Applicant’s characterization of the reference is completely inaccurate. Pages 7/25 and 

    PNG
    media_image1.png
    152
    1603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    262
    1586
    media_image2.png
    Greyscale
Shangde clearly teaches the negative electrode is lithium titanate, NOT graphite. Further, Shangde teaches the lithium titanate negative electrode active material is combined with one or more conductive materials (i.e., carbon black, super P, VGCF or carbon nanotubes) and a binder. Nonetheless, all of the 103 rejections (including Shangde and/or others) are withdrawn in view of the amendment (surface area recitations). However, a new ground of rejection is necessitated by amendment and newly found prior art.

Claim Objections
Claims 1, 4-6, 8-13, and 15-19 are objected to because of the following informalities:  Claim 1, line 10, should recite “area” instead of “are”. Claim 15 includes the same error. Claims 4-6, 8-13, and 16-19 are objected to because they depend on a rejected claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 9-12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015030190, also published as Abe et al. (US 2016/0181672), in view of Wu et al. (CN102013517, machine translation provided), Suhara et al. (US 2004/0023113), Shizuka et al. (US 2009/0011334), and Xu et al. (US 2011/0223491), hereinafter Abe, Wu, Suhara, Shizuka and Xu.
Regarding Claims 1, 9-12, 15 and 19, Abe discloses a lithium ion battery (see e.g., paras. [0085]-[0086],and [0089]-[0091]), comprising: a positive electrode, a negative electrode, and a polymer separator soaked in an electrolyte solution, the polymer separator being disposed between the positive electrode and the negative electrode, see e.g., paras. [0042]-[0084],[0109]-[0110], [0124].  The lithium ion battery has an operational temperature ranging from -30°C to 70 °C, i.e., - 40° C to 100 °C, see e.g., para. [0111]. The lithium ion battery is a pouch battery, a prismatic battery, or a cylindrical battery, see e.g., para. [0109]. The positive electrode current collector and the negative electrode current collector are each made from aluminum foil, see e.g., paras. [0123]-[0124]. The lithium ion battery is made by forming a slurry of each electrode, coating the slurry of each electrode on a respective current collector, drying the slurry on each current collector to form respective electrodes, and adding the polymer soaked in electrolyte solution between the electrodes, see e.g., paras. [0123]-[0124].
3 to 2.9 g/cm3 or the positive electrode active material is lithium nickel manganese cobalt oxide and the positive electrode has a pressing density ranging from 2.7 g/cm3 to 3.1 g/cm3, see e.g., paras. [0092]-[0093], and [0104] where a range between 1.5 g/cm3 to 4 g/cm3 is taught.
Abe does not explicitly teach carbon present in an amount ranging from about 1 wt.% to about 6 wt.% based on the total wt.% of the positive electrode; graphite present in an amount ranging from greater than 1.5 wt.% to about 3 wt.% based on the total wt.% of the positive electrode and vapor grown carbon fibers or carbon nanotubes present in an amount ranging from greater than 3 wt.% to about 5 wt.% based on the total wt.% of the positive electrode. However, Wu teaches an electrode in which the weight percentage of the active material: binder: acetylene: graphite: VGCF are in the range of 85-96: 1-5: 1-4: 1-3: 1-3 (see e.g., para. [0008]); the ranges disclosed by Wu overlap with those claimed (85 wt.% to 96 wt.% active material in Wu overlaps with the 
Abe also discloses a negative electrode including lithium titanate in an amount ranging from about 85 wt.% to about 95 wt.% based on a total wt.% of the negative electrode (i.e., 94 wt. %), wherein the BET surface area of the lithium titanate is less than about 16 m2/g (i.e., 5 m2/g to 20 m2/g), and about 50 % of the lithium titanate (i.e., D50) has a particle size smaller than 10 µm (i.e., 10 µm of less), see e.g., paras. [0030], [0033]-[0034], [0123]. The negative electrode has a pressing density  ranging from about 1.8 g/cm3 to 2.2 g/cm3, i.e., 1.5 g/cm3 to 2.2 g/cm3, see e.g., para. [0108]. The negative electrode further includes a second conductive filler including two or more kinds of conductive material including carbon (e.g., acetylene black), graphite (i.e., 
Abe does not disclose the second conductive filler includes carbon present in an amount ranging from about 1 wt.% to about 6 wt.% based on the total wt.% of the negative electrode: graphite present in an amount ranging from greater than 1 wt.% to about 3 wt.% based on the total wt.% of the negative electrode; and vapor grown carbon fiber or carbon nanotubes present in an amount ranging from greater than 1 wt.% to about 3 wt.% based on the total wt.% of the negative electrode. However, Abe teaches lithium titanate is a problematic because it has extremely low electron conductivity, see e.g., para. [0007]. Wu presents a solution to such problematic active materials. Wu teaches a combination of conductive materials, mixed with active materials, to improve electron conductivity. Specifically, the weight percentage of an active material: binder: acetylene: graphite: VGCF is in the range of 85-96: 1-5: 1-4: 1-3: 1-3; the ranges disclosed by Wu overlap with those claimed (85 wt.% to 96 wt.% active material in Wu overlaps with the claimed active range of 85 wt.% to 95 wt.%, 1 wt. % to 5 wt.% binder in Wu overlaps with the claimed range of 2 wt.% to 8 wt.% of binder, 1 wt.% to 4 wt.% acetylene in Wu overlaps with the claimed range 1 wt.% to 6 wt.% for carbon, 1 wt.% to 3 wt.% graphite in Wu overlaps with the claimed range of 1 wt.% to 3 wt.% of graphite, 1 wt.% to 3 wt.% VGCF in Wu overlaps with the claimed range of 1 wt.% to 3 wt.% of VGCF). Wu teaches the combination of graphite, acetylene, and VGCF forms a complete spatial conductive network, which increases the number of electron transfer paths and shortens the electron transfer paths, indirectly reducing the 
Abe does not disclose about 50 % of the positive electrode active material has a particle size smaller than 10 µm, and about 95 % of the positive electrode active material has a particle size smaller than 20 µm. However, Suhara teaches cathode active materials (i.e., lithium nickel manganese cobalt oxide) preferably have a d50 in the range of 3 µm to 20 µm and a d95 in a range of 20 µm or less to achieve safety, voltage retention, uniform coatings, high rate characteristic and maintain initial capacity, see e.g., paras. [0020]-[0024], [0032], [0034], and examples. It would be obvious to one having ordinary skill in the art the d50 and d95 of the positive electrode active material of Abe is in the range of  3 µm to 20 µm and 20 µm or less, respectively, to achieve safety, voltage retention, uniform coatings, high rate characteristic and maintain initial capacity, as suggested by Suhara.
 Abe does not teach the surface area of the positive electrode active material area. However, Shizuka teaches the surface area of the cathode active material (i.e., lithium nickel manganese cobalt oxide) is between 0.4 m2/g to 1.2 m2/g, i.e., 0.2 m2/g to 1.5 m2/g  to maintain battery performance, bulk density and formation of the electrode active material layer, see e.g., para. [0083]. It would be obvious to one having ordinary skill in the art for the surface area of the positive electrode active material of Abe to be 2/g to 1.2 m2/g to maintain battery performance, bulk density and formation of the electrode active material layer, as suggested by Shizuka.  
Abe does not disclose the D95 is less than 30 µm. However, Xu teaches a negative electrode active material (i.e., lithium titanate) having a D50 of less than 10 micrometers and a D95 of less than 20 micrometers, see e.g., Table.  The lithium titanate active materials within these ranges exhibit excellent initial specific discharge capacity, while maintaining excellent rate discharge property, see e.g., para. [0009], and Table 1. It would be obvious to one having ordinary skill in the art for the D95 of Abe to be less than 30 μm to achieve excellent initial specific discharge capacity, while maintaining excellent rate discharge property, as suggested by Xu.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Abe, Wu, Suhara, Shizuka and Xu in view of Kim et al. (US 2015/0340730), hereinafter Kim.
Regarding Claim 4, Abe does not disclose the capacity ratio. However, Kim teaches a ratio of the negative electrode capacity to the positive electrode capacity is between 0.67 to 0.95, which overlaps with the claimed range of 0.9 to 1.05, to prevent the deposition of lithium that may be cause by imbalanced capacities of the positive electrode and negative electrode facing each other, see e.g., para. [0059]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abe, Wu, Suhara, Shizuka and Xu in view of Hironaka et al. (US 6,733,925), and Manev et al. (US 2010/017855), hereinafter Hironaka and Manev (both of record).
Regarding Claim 5, Abe does not disclose the porosity of the positive electrode or the porosity of the negative electrode. However, Hironaka teaches positive electrode materials having a porosity set from 21% to 31% and negative electrode materials having a porosity set from 20 % - 50% since both the infiltration of the electrolyte solution and conductivity of the lithium ions are carried out adequately, a battery with high power characteristics is realized, see e.g., abstract, col. 3 line 65 – col. 4 line 6, and col. 51 lines 31-56). Manev teaches the porosity of the negative electrode (i.e., lithium titanate) ranges from 20 % to 50% to prevent or reduce thermal runaway in a lithium ion battery containing the electrode if the battery is overcharged, see e.g., paras. [0018]-[0019]. Thus, it would be obvious to one having ordinary skill in the art the positive electrode and negative electrode of Abe include a porosity ranging from 21 % to 31% and 20 % to 50%, respectively, to achieve infiltration of the electrolyte and diffusivity, as well as conductivity of the lithium ions such that high power characteristics 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abe, Wu, Suhara, Shizuka and Xu in view of Shuchiku et al. (JP 2001-297750) and Holzapfel et al. (US 2014/0038058), hereinafter Shuchiku and Holzapfel (both of record).
Regarding Claim 6, Abe teaches the positive electrode active material is lithium manganese oxide, see e.g., para. [0093]. Abe does not teach the moisture content of the lithium manganese oxide or the negative electrode. However, Shuchiku teaches lithium manganese oxide positive electrodes should have a water content of not more than 260 ppm. A water content of less than 260 ppm achieves high discharge capacity and excellent battery cycle performance (see e.g., abstract, and paras. [0006]-[0008] and [0015], [0020]-[0021]). Holzapfel teaches the negative electrode (i.e., lithium titanate) contains 800 ppm or less, or 300 ppm or less, of water, see e.g., paras. [0029]-
The moisture content value of Shuchiku (260 ppm or less) and Holzapfel (300 ppm or less) overlaps with the claimed moisture content value of less than 300 ppm and less than 700 ppm, respectively. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Abe, Wu, Suhara, Shizuka and Xu in view of Nishimura et al. (US 2007/0003837), Endo et al. (US 2008/0315161), and Yasuda et al. (US 2013/0164621), hereinafter Nishimura, Endo and Yasuda (all of record).
Regarding Claim 8, Abe does not teach the electric conductivity of the positive electrode. However, Nishimura teaches positive electrode active materials (e.g., lithium manganate is exemplified) having an electrical resistivity between 0.1 Ω·cm and 1 Ω·cm is desirable to obtain a lithium ion battery having useful load characteristics for electric power storage purposes. Further, such a range suppresses a short circuit current flowing when positive and negative electrodes are short circuited together, making it possible to ensure safety, see e.g., paras. [0049], [0069]. Thus, it would be obvious to one having ordinary skill in the art the positive electrode of Abe has an electrical conductivity of less 2 Ω·cm, as taught by Nishimura, to achieve useful load characteristics and ensure safety during a short circuit situation. 
Abe does not teach the electric conductivity of the negative electrode. However, Endo teaches negative electrodes comprising lithium titanate preferably have a volume resistivity of 16 Ω·cm or less, 12 Ω·cm or less, or preferably 10 Ω·cm or less. An electrode material having the stated volume resistivity provides an electrochemical device having sufficient output characteristics, see e.g., abstract, para. [0018], and Table 1 which includes a value of 4 Ω·cm. It would be obvious to one having ordinary skill in the art to ensure electrical conductivity of the negative electrode is 2 Ω·cm or less to achieve sufficient output characteristics in an electrochemical device, as suggested by Endo. Further, Yasuda teaches in electrodes, the smaller the specific resistance, the better the electrical conductivity is obtained; as such, it is not necessary to set a minimum specific resistance of the electrode active material for a lithium ion secondary batter in a preferable condition, see e.g., para. [0039]. Thus, one of ordinary skilled in the art would be motivated further decrease the volume resistivity of the negative 
Nishimura’s teaching of 0.1 Ω·cm to 1 Ω·cm overlaps with the claimed less than 2 Ω·cm. Endo’s teaching of a volume resistivity of 10 Ω·cm or less overlaps with the claimed value of less than 2 Ω·cm, or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties. MPEP 2144.05, I.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Abe, Wu, Suhara, Shizuka and Xu in view of Ming et al. (CN102832392, of record), hereinafter Ming.
Regarding Claim 13, Abe does not teach the aluminum positive current collector and the aluminum negative current collector are carbon coated on at least one side. However, Ming teaches aluminum current collectors are carbon coated to improve electrical conductivity and corrosion resistance for the aluminum current collector and protect the aluminum current collector from oxidation or chemical attack. Using carbon coated aluminium current collectors in a lithium ion battery can reduce the interface .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Abe, Wu, Suhara, Shizuka and Xu in view of Morishima et al. (US 2008/0102196, or record), hereinafter Morishima.
Regarding Claim 16, Abe does not teach the viscosity of the negative electrode slurry. However, Morishima teaches the lithium titanate containing negative electrode slurry has a viscosity between 1,000 mPas to 100,000 mPas, or 1,000 mPas to 10,000 mPas, at 25 °C,  to prevent liquid sagging after the slurry is applied to the support or avoid putting a load on the slurry coater, see e.g., paras. [0053], [0108]-[0109], [0114]. Moreover, the slurry having a viscosity within the above range results in an improved discharge capacity maintenance ratio and a more even electrode coating, see e.g., para. [0145]. It would be obvious to one having ordinary skill in the art to adjust the viscosity of the negative electrode slurry of Ave within the range taught by Morishima to prevent liquid sagging after the slurry is applied to the support, avoid putting a load on the slurry coater, improve the discharge capacity maintenance ratio, and achieve a more even electrode coating.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abe, Wu, Suhara, Shizuka and Xu in view of Biensan et al. (US 5,932,632, of record), hereinafter Biensan.
Regarding Claims 17 and 18, Abe teaches the positive electrode active material comprises lithium manganese oxide, or lithium nickel manganese cobalt oxide (para. [0093]), but does not teaches the positive electrode active material slurry has a viscosity ranging from about 1500 mPas to 3400 mPas at temperatures between 20 °C to 25 °C. However, Biensan indicates positive electrode slurries (i.e., inks) having viscosities in a range of 2,000 mPas to 20,000 mPas at ambient temperatures provide sufficient fluidity to flow under gravity, which are suitable for coating conductive supports, see e.g., col. 7, lines 31-36. It would be obvious to one having ordinary skill in the art the viscosity of the positive electrode slurry of Abe at ambient temperatures is in the claimed range because such viscosities allow the slurry to flow under gravity to coat conductive supports, thereby achieving an appropriate electrode thickness, as suggested by Biensan. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729